963 F.2d 1448
59 Fair Empl. Prac. Cas. (BNA) 192
David E. MOORE, an individual, Plaintiff-Appellee,v.SUN BANK OF NORTH FLORIDA, N.A., a Florida corporation,Defendant-Appellant.
No. 88-4018.
United States Court of Appeals,Eleventh Circuit.
June 11, 1992.

Susan G. Sparks, J. Tjomas Kilpatrick, Smith Currie & Hancock, Atlanta, Ga., for defendant-appellant.
James P. Turner, Jessica Dunsay Silver, Miriam R. Eisenstein, Acting Asst. Attys.  Gen., U.S. Dept. of Justice, Washington, D.C., for amicus curiae.
S. Grier Wells, W. Scott Cole, Brant, Moore, Sapp, MacDonald & Wells, P.A., Jacksonville, Fla., for plaintiff-appellee.
M. David Gelfand, Terry E. Allbritton, Appellate Advocary Program, Tulane Law School, New Orleans, La., for amicus curiae.
Appeal from the United States District Court for the Middle District of Florida;  John H. Moore, II, Judge.
Before TJOFLAT, Chief Judge, FAY, HATCHETT, EDMONDSON, COX, BIRCH and DUBINA, Circuit Judges*, and HILL and CLARK**, Senior Circuit Judges.
PER CURIAM:


1
The order taking this case en banc, see 953 F.2d 1274 (11th Cir.1992), is vacated, and the panel opinion, see 923 F.2d 1423 (11th Cir.1991), is reinstated.


2
IT IS SO ORDERED.



*
 Judges Phyllis A. Kravitch and R. Lanier Anderson, III recused themselves and did not participate in this decision


**
 Senior United States Circuit Judges James C. Hill and Thomas A. Clark, elected to participate in this decision, pursuant to 28 U.S.C. § 46(c)